The plaintiffs take whatever they may be entitled to under the will, not in their character as executors, or in trust, but in their own right. They present no question touching the proper disposition of trust funds, but request the court to inform them what their legal rights and those of the defendants are in the property devised. The court might with equal propriety be called upon by the parties interested to advise them regarding the title to land, the construction of a contract, or any other question of law. Such questions are not ordinarily adjudicated until it becomes necessary to decide them in proceedings instituted for the redress of wrongs. They are prospectively determined by a court of equity in behalf of trustees who in the execution of the trust are entitled to its protection. Trustees are not required to incur risk in the management or distribution of the trust fund. In cases of doubt they may apply for the direction of the court, or they may decline to act without its sanction, leaving the parties interested to bring their bill to compel a performance of the trust. Wheeler v. Perry, *Page 168 18 N.H. 307; Farley v. Blood, 30 N.H. 354; Goodhue v. Clark, 37 N.H. 531; Petition of Baptist Church, 51 N.H. 424; Dimmock v. Bixby, 20 Pick. 374; Putnam v. Collamore, 109 Mass. 509; Sohier v. Burr, 127 Mass. 221; Bowers v. Smith, 10 Paige 193; Bailey v. Briggs, 56 N.Y. 407.
Bill dismissed.
STANLEY, J., did not sit: the others concurred. *Page 169